On appeal by defendant, a wholesale dealer in food, from a judgment of a city magistrate of the city of New York, sitting by consent as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting it of violating Sanitary Code, section 163 (Chap. 20, art. 9, § 163, of the Code of Ordinances of the City of New York), in that defendant did unlawfully have, keep and offer for sale at its premises in Kings county, assorted foods not then healthy, fresh, sound, wholesome and safe for human food, judgment unanimously affirmed. The evidence established beyond, a reasonable doubt the guilt of defendant of the crime charged in the information. Present— Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.